Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment with Remarks filed 24 December 2020, wherein claims 26-29 were newly added, and the Information Disclosure Statement filed 17 February 2021. Claims 1-19 and 21-29 are pending and presently under consideration in this application. 

Response to Amendment and Arguments
Applicants have amended the base independent claim 1 to delete each of the compound CY-n-Om, as well as the 38 stabilizer compounds previously recited therein, and instead incorporated them into newly added claim 26, which depends upon claim 1.
Applicants have amended the base independent claim 1 to now require that the claimed liquid-crystalline medium also comprise “one or more compounds selected from formulae T-1 to T-21, BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2”, and argue that said amendment distinguishes the liquid crystal medium of the present claims over that of the prior art of record, namely, Klasen-Memmer et al. (‘216). Applicant's arguments filed 24 December 2020 have been fully considered but they are not persuasive. Contrary to applicants’ arguments the aforementioned amendment is not sufficient to distinguish the claimed liquid crystal composition from that of Klasen-Memmer et al. (‘216).  Although not expressly illustrated in the liquid crystal composition of the examples characterized by comprising the combination of a compound of formula I1, a compound of formula I2, and a compound inclusive of the compounds of formula EY, the 

Applicants’ amendment to the base independent claim 1 requiring that the claimed liquid-crystalline medium also comprise “one or more compounds selected from formulae T-1 to T-21, BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2”, has resulted in a new grounds of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (U.S. Patent Application Publication No. 2015/0299574).
Hirschmann et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae. In fact, each of Examples M3 [0291], M24 [0312], M26 [0314] therein expressly illustrates the combination of at least one compound of the present formula I1 as represented by CCH-34 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound of the present formula I2 as represented by CCH-35 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound inclusive of the compound of the present formula EY as represented by Y-4O-O4
    PNG
    media_image2.png
    100
    516
    media_image2.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula BS-1 as represented by B(S)-2O-O5 
    PNG
    media_image3.png
    110
    591
    media_image3.png
    Greyscale
, yet does not contain a compound of formula CCH-33:
    PNG
    media_image4.png
    390
    448
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    246
    441
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    47
    429
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    315
    425
    media_image7.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-29 are rejected under 35 U.S.C. 103 as being obvious over
Klasen-Memmer et al. (U.S. Patent No. 9,777,216).

    PNG
    media_image8.png
    510
    419
    media_image8.png
    Greyscale
 Example M25 therein illustrates the use of the aforementioned compounds inclusive of the compounds of the present formula EY with compounds of the present formula I1, as represented by CCH-34, and compounds of the present formula I2, as represented by CCH-35:
    PNG
    media_image9.png
    308
    419
    media_image9.png
    Greyscale
; also, please refer to examples M31 and M33. 
Klasen-Memmer et al. teaches that the inventive liquid crustal medium pfereaby comprises one or more compounds as discloses in Table A (beginning in column 44, line 9) which includes compounds inclusive of those of the present formula CR as represented by 
    PNG
    media_image10.png
    161
    442
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    143
    410
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    157
    518
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    157
    512
    media_image13.png
    Greyscale
, compounds inclusive of those of the present formula T-3 as represented by 
    PNG
    media_image14.png
    133
    508
    media_image14.png
    Greyscale
 , compounds inclusive of those of the present formula BC as represented by 
    PNG
    media_image15.png
    139
    354
    media_image15.png
    Greyscale
.
	It would have been obvious to one of ordinary skill in the requisite art at the time the invention was made to further include one or more compounds of formulae CR, T-3 and/or BC in the liquid crystal medium of Klasen-Memmer et al., as taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722